Citation Nr: 0126254	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  94-28 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (also claimed as nervous condition, memory 
loss and depression).

2.  Entitlement to service connection for rectal bleeding.

3.  Entitlement to service connection for stomach disorder to 
include gastroesophageal reflux (claimed as stomach 
inflammation).

4.  Entitlement to service connection for sexual dysfunction 
to include premature ejaculation (claimed as impotency).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1969 and from January 1991 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1993 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for hearing loss disability, skin condition, and 
vision loss were denied.  In response to a timely notice of 
disagreement submitted by the veteran, the RO issued an April 
1994 Statement of the Case.  Thereafter, the veteran filed a 
timely substantive appeal in June 1994 addressing the issues 
of service connection for a hearing loss disability, skin 
condition, and vision loss.  

In his June 1994 substantive appeal the veteran also raised 
new claims for service connection.  These claims were 
addressed in an April 1999 rating decision promulgated by the 
RO that denied service connection for, inter alia, post-
traumatic stress disorder (also claimed as nervous condition, 
memory loss and depression), rectal bleeding, 
gastroesophageal reflux (claimed as stomach inflammation), 
and premature ejaculation (claimed as impotency).  The 
veteran filed a timely notice of disagreement of this rating 
decision, and the RO issued a February 2000 Statement of the 
Case.  In June 2001, the veteran submitted a copy of a VA 
Form 9, Appeal to Board of Veterans' Appeals, with a date 
stamp showing that it was received by the RO In March 2000.  
A copy of this Form 9 had not been previously associated with 
the claims folder.  However, in June 2000, the veteran 
appeared at a personal hearing before the undersigned Member 
of the Board sitting at the RO.  At the hearing, the veteran 
expressly clarified that the only issues that he wished the 
Board to consider on appeal are those that have been listed 
on the tile page of this decision.  Accordingly, the Board 
will limit its consideration to these issues. 


REMAND

The most recent Statement of the Case issued by the RO that 
addresses the issues on appeal was issued in February 2000.  
Thereafter, additional medical evidence that had not 
previously been considered by the RO was received by the 
Board in June 2001.  VA regulations provide that any 
pertinent evidence submitted by the appellant that is 
accepted by the Board must be referred to the agency of 
original jurisdiction (AOJ) for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c) (2001).  

A review of the claims folder reveals that no waiver of RO 
consideration has been received for this additional evidence.  
By letter dated in September 6, 2001, the veteran and his 
representative were notified that this evidence had been 
received without waiver of RO consideration in the first 
instance and that without such a waiver, the Board would have 
to return the veteran's case to the RO before issuing a final 
decision. The veteran was informed that if the veteran did 
not submit a waiver within 60 days, the Board would assume 
that he did not desire to waive RO consideration.  The 
evidence does not show that the veteran neither responded to 
this letter within the allotted time period, nor submitted a 
written waiver of RO consideration of that evidence.  
Therefore, his claims must be returned to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case. 

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  Additionally, VA 
has recently promulgated regulations implementing the VCAA.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These changes in the law redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  These changes in the law also eliminate the 
concept of a well-grounded claim and supersede the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  


Accordingly, the case is REMANDED for the following 
development:

1.  The RO should review the issues on 
appeal with consideration of the entire 
evidentiary record to include the 
evidence submitted by the veteran to the 
Board in June 2001 without waiver of RO 
consideration.

2.  The RO should review the claims file 
and ensure that the new notification 
requirements and development procedures 
contained in the VCAA and its 
implementing regulations are fully 
complied with and satisfied.  

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
4.  If the decision with respect to the 
veteran's claims remains adverse to the 
veteran, either in whole or in part, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




